Citation Nr: 1759445	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1972 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the pendency of the appeal, jurisdiction changed in this case to the RO in Chicago, Illinois.

This matter was remanded in October 2013 in part, for the issuance of a statement of the case (SOC) addressing the Veteran's entitlement to service connection for hypertension.  The SOC was furnished as requested and the Veteran perfected an appeal of that issue by filing a timely substantive appeal. 

Although additional evidence has been added to the record since the November 2013 SOC, none of it bears meaningfully on the outcome of the present appeal.  As such, there is no need to return the case to the AOJ for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R § 19.31, 20.1304(c).


FINDING OF FACT

1.  The competent lay and medical evidence of record do not indicate that the Veteran's hypertension is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126, VA has a duty to assist claimants in substantiating a claim for VA benefits.  

With respect to the duty to assist, the record reflects that many of the Veteran's service treatment records (STRs) are missing.  In cases where STRs are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In July 2010, the RO sent a development letter to the Veteran requesting that he provide authorization for the release of any unobtained medical records, and requesting information on any private records that may have not been already procured.  The Veteran submitted a response indicating that he would submit additional evidence, and requesting that the RO wait at least 30 days before deciding his claim.  At the time of the rating decision, the RO indicated that the Veteran's complete service records were not available despite numerous attempts to procure them.  See Rating Decision, August 2011.  In the SOC, dated in November 2013, the RO indicated that it had secured the Veteran's STRs dated in June 1972, and dated from March 13, 1979 to March 28, 1979, as well as the Veteran's Official Military Personnel Record.  Treatment reports from the Omaha and Milwaukee VA Medical Centers (VAMC) dated from August 1993 to November 2016 have also been secured, as well as records of VA examinations.  Thus, no further development is required.

The Board also acknowledges the Veteran's representative's argument submitted in November 2017, that the Veteran's complete copy of his STRs is missing.  In this case, however, the RO has made numerous efforts to secure the Veteran's STRs.  Indeed, the RO issued a Formal Finding on the Unavailability of Service Records in May 2005, wherein the RO detailed its efforts to obtain the Veteran's military service records.  Furthermore, additional service records were subsequently received.  Thus, as a result of the ROs efforts, the Board concludes that the duty to assist has been satisfied, and if additional records are received, VA will reconsider the Veteran's claim.  It also notes that as the Veteran's records appear to be partially missing, the Board has a heightened duty to explain its findings and conclusions and apply the benefit of the doubt rule.  See O'Hare, 1 Vet. App. at 367.


SERVICE CONNECTION

The Veteran's contention is that his hypertension is related to his military service.

Presumptive Service Connection

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. 
§ 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Hypertension is listed as a chronic disease, and is applicable in this claim.  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App 258, (2015).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F. 3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

Here, the Veteran separated from service in May 1979, but there is no evidence in service that he had hypertension.  In fact, within a year of his separation from service there is no evidence that the Veteran has a chronic disability.  To support this determination, a review of the record reflects that the first evidence that the Veteran had hypertension was 29 years after separation from service, in 2008, wherein a March 2008 Urology Consult noted that the Veteran did not have a long history of hypertension.  In fact, after his separation from service, the Veteran on multiple occasions denied that he had hypertension.  For instance, in an April 2002 VA Admission Assessment, it is reported that the Veteran denied that he had hypertension.  In an October 2004 Domiciliary Admission Evaluation Note, the Veteran once again denied that he had hypertension.  This was followed up one month later, with another denial, based on a December 2004 VA Hepatology Consult note.  Finally, a July 2005 VA Compensation and Pension Examination, in the commentary section, notes that '[t]he veteran stated he does not have 'high blood pressure (hypertension).  Indeed, it is also reported that the Veteran had a "[n]egative history and negative clinical exam for 'hypertension'," as well as noted that the Veteran had not been treated with antihypertensive medication."

Based on the aforementioned, the Veteran is not entitled to service connection for hypertension on a presumptive basis because his hypertension manifested twenty-near years after his separation from service.  Furthermore, continuity of symptomatology is not established where the evidence does not show that the Veteran had symptoms of hypertension since he separated from service.  In fact, the Veteran never states that he has had continuous symptoms of hypertension since he left service.  Furthermore, upon review of the evidence of record, there is no evidence that supports that the Veteran had hypertension until 2008 although the Veteran stated in a Statement in Support of Claim form in September 2010 that he was not treated for such until 2007.  However, giving the Veteran the benefit of the doubt that he was treated in 2007, this still does not establish continuity of symptomatology because it is still 28 years since service and it does not demonstrate the Veteran had continuous symptoms since service.  
The failure to establish a presumptive basis of service connection does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C. § 1113(b).  The Veteran may establish direct service connection.

Direct Service Connection

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Current Disability

In a VA examination dated November 2010, the Veteran was diagnosed with hypertension.  See VA Compensation and Pension (C & P) examination, November 2010.  Therefore, he has satisfied the first element of a service connection claim.  

In-Service Incurrence

The Veteran's available STRs reflect that upon entrance, his enlistment examination found him clinically normal upon evaluation.   None of the other available STRs show treatment for hypertension.  Specifically, the Veteran was in the Naval Regional Medical Center at Camp Pendleton from March 13, 1979, to March 27, 1979, and his blood pressure was recorded as 112/70.  Upon admittance, it was specifically noted that the Veteran as not taking any medications - "none."  His blood pressure was recorded as 112/78.  At discharge, his blood pressure was recorded as 122/80.  In a clinical record dated in March 1979, which recorded the Veteran's blood pressure from March 13 through March 19, his blood pressure, respectively was recorded as, 118/60; 111/60; 110/60, 112/74; 110/60, 110/60, 120/80; 112/70, 128/80, 120/80; 120/80, 120/80, 110/70; 120/70.

The Veteran asserts that he was treated at 29 Palms Marine Corps base between 1972 and 1973 for hypertension while he was in service.  The Board does not find the Veteran's statements credible with respect to in-service occurrence, where the evidence of record reflects, as explained previously, his numerous denials of having hypertension.  Furthermore, his blood pressure was recorded on numerous occasions when he was in the Naval Hospital and it was specifically noted that he was not taking medication although he stated that he had been treated with Esidrix for this disability.  Nonetheless, assuming arguendo that the Veteran was treated in-service for elevated blood pressure, the evidence must also establish a relationship between his diagnosed hypertension and his military service.  In the instant case, as to be explained, such a nexus has not been established.

Nexus

The preponderance of the evidence weighs against the Veteran establishing this essential element.  First, the Veteran presented to a VA General Medical Examination in July 2005, and it was determined that the Veteran did not have hypertension.  In the diagnoses section of the examination, it was reported that the Veteran had a "[n]egative history and negative clinical exam for 'hypertension'."  The Veteran, as explained previously, also denied on numerous occasions that he did not have "high blood pressure[](hypertension).  He has not been treated with antihypertensive medication."  

The Veteran was also afforded a VA examination specifically for hypertension in December 2010.  The examiner diagnosed the Veteran with hypertension, but determined that his current disability was not related to service.  He determined:

The veteran's hypertension is less likely than not the result of military service.  There are no service treatment records or interval medical records from the l970s, 1980s[,] and 1990s to support that the veteran had hypertension during the time that he was in the service.  Hypertension is a common condition in the general population; therefore, his hypertension is less likely than not the result of service.

See VA Hypertension Examination, December 2010.  

At the December 2010 VA examination, the Veteran reported that early in his military career he was treated for hypertension and that he was given medication for the condition.  The examiner noted, however, that available medical records from his service during that time did not report a diagnosis of hypertension or show elevated blood pressure.  The examiner stated that the Veteran did not recall having treatment following 1972 for hypertension.  The examination also reflects, "[t]he veteran is unsure if he was treated for hypertension upon his discharge from the military in the 1980s and in the 1990s.  The veteran is diagnosed with hypertension in 2008, and his current treatment is Lisinopril 40 mg once per day and Hydrochlorothiazide 25 mg once per day."  Id.  

Furthermore, in a clinical progress note from the Naval Regional Medical Center in California, where the Veteran was admitted for viral hepatitis in March 1979, his blood pressure was recorded as 112/70.  No mention of high blood pressure was made in the report.  In a Hepatology consult in December 2004, the Veteran denied having hypertension.  (See Clinical progress notes, Hepatology Consult, December 2004).  A medical form from June 2004, titled, MH Suicide Risk Factors Analysis, which listed the Veteran's various illnesses, indicated "No" with respect to the Veteran having hypertension.  In clinical progress notes from July 2005, the Veteran who was examined for hypertension among other illnesses, stated to the examiner that he did not have "high blood pressure," and that he did not take anti-hypersensitive medication, although it was noted in a February 2005 Outpatient, History & Physical Note that the examiner was considering whether to increase his anti-hypertensive medication.  Clinical progress notes from 2007 noted the Veteran was treated for hepatitis and other conditions; however, no mention was made as to any treatment for hypertension at that time.

All in all, the available records show that the Veteran was first found to have hypertension in March 2008.  Thus, there is a substantial gap period between the Veteran's military service and his periods of treatment for hypertension.  See Maxson v. Gover, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since service can be considered); see also Mense v. Derwinski, 1 Vet. App 354, 356 (1991) (affirming the Board's denial of service connection where the Veteran failed to account for the lengthy time period between service and initial symptoms of the disability).  By his own admission, the Veteran is unsure as to when he developed hypertension as a chronic condition.  The VA examiner in December 2010 noted that hypertension is common in the general population.  In short, there is no credible evidence to show that the Veteran's hypertension is related to his military service.  

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Credibility includes the consistency of lay statements with respect to a particular disability.   See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding the Board's denial of service connection and finding that Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Board has assessed the evidence based on the foregoing, and finds that the preponderance of the evidence is against the claim for entitlement to service connection for hypertension.  


ORDER

Entitlement to service connection for hypertension is denied.


	(CONTINUED ON NEXT PAGE)







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


